Wait, J.
The several plaintiffs are Massachusetts corporations engaged in the sale and delivery of milk and creamery products at wholesale and retail. Their capital stock is owned almost wholly by the New England Creamery Products Company, a Massachusetts corporation, and their business is carried on as departments of its business. Their presidents and treasurers comprise six of the eight directors of the Creamery Products Company. The defendants are officers and members of Local 380 of the Milk Wagon Drivers and Creamery Workers Union of the International Brotherhood of Teamsters, Chauffeurs, Stablemen and Helpers, a voluntary unincorporated association.
The bills were filed on July 26, August 3, and August 7, 1926, and seek injunctive relief against injurious action directed against the plaintiffs in connection with an alleged strike by employees of the Alden Bros. Co. Neither bill was authorized by formal vote of the directors of the plaintiff company. The bills of the Alden and Childs companies were signed by the president, and that of the Noble company by the treasurer, in the names of the respective companies. Their contents were known and approved by the presidents and treasurers of the companies and by seven of the eight directors of the New England Creamery Products Company before filing. No director has ever objected to them. There is nothing in the contention of the defendants that the bills lack authorization and, therefore, should be dismissed. Ratification of the action of the responsible officers by the corporation may well be inferred; evidence of a vote by directors or stockholders is not imperative. *362See Knight v. Whitmore Manuf. Co. 248 Mass. 531. H. C. Girard Co. v. Lamoreux, 227 Mass. 277.
We find no reversible error in the admission or rejection of evidence. No motion to exclude the testimony admitted de bene was made subsequent to its admission. The master had power to admit testimony, which, if not strictly competent at the moment of admission, would become competent if other evidence was introduced later. The order in which the evidence was presented was subject to bis discretion. He was not bound, at a later time and of his own motion, to exclude it, if the evidence expected to render it competent was not presented or was insufficient. Not infrequently, a party, who has objected to" the admission of evidence, desires it to remain in the case when once admitted. Unless the objection is renewed and motion made that the evidence be struck out, the party has no good exception to the original ruling admitting it. Haskell v. Cunningham, 221 Mass. 49, 53. Doon v. Felton, 203 Mass. 267, 271. Commonwealth v. Johnson, 199 Mass. 55, 59. There was evidence sufficient to justify the master’s inference that Mrs. Conaty’s visitor was acting for the union.
The testimony with regard to damages was clearly admissible. It was relevant and material if evidence of injury could be received under the pleadings. There can be no doubt that evidence was admissible to show that the conduct complained of caused injury to the plaintiffs as alleged. Whether it could legitimately sustain a decree for damages is a different question;* but if admissible for any purpose, the ruling allowing it was right. The exclusion of evidence of the statements and conduct of Cummings with regard to the agreement made by the Whiting Milk Company, and of Cummings’s contract with -the union was not error. Cummings was not a plaintiff nor an agent of the plaintiffs. His statements and conduct were inadmissible against them. The existence and terms of an agreement of Cummings and the Whitings with the union were not evidence that Alden Bros. Co. had ever agreed to sign such an' agreement. Rockport Granite Co. v. Plum Island Beach Co. 248 Mass. 290, 295. The questions put to Alden, Senior, and to Blodgett *363concerning the price paid by the Creamery Products Company for stock of the Alden Bros. Co. and the number of shares of the former received for stock in the latter company, were clearly irrelevant and incompetent.
The evidence is not reported. We cannot say that the finding of the master that there was a strike and not a lockout was not justified. His finding must stand. Glover v. Waltham Laundry Co. 235 Mass. 330, 334. The situation differs from that dealt with in Walton Lunch Co. v. Kearney, 236 Mass. 310. The strike was illegal. See A. T. Stearns Lumber Co. v. Howlett, 260 Mass. 45, 60, 61.
The important question is, whether any decree awarding damages could properly be made. The bills of the Childs Brothers Company and of W. F. Noble & Sons Company contain prayers for damages. No contention is made in regard to the authority to decree damages in them if the evidence justifies it. No explicit prayer for damages was inserted in the bill of Alden Bros. Co., and none has been inserted by amendment. The bill contained a prayer for general relief. Upon such a bill relief in damages may be had for such injury as is the immediate and consequential result of the wrongful conduct complained against and for loss inflicted intentionally or with reasonable ground for belief that it would follow almost necessarily from the action taken. DeMinico v. Craig, 207 Mass. 593. Hanson v. Innis, 211 Mass. 301. It is true that such damage may be recovered in an action at law, Martineux v. Foley, 231 Mass. 220, Martell v. White, 185 Mass. 255, but it may also be obtained by decree in equity where it is specifically prayed for and is incidental to and part of full relief. Burnham v. Dowd, 217 Mass. 351. Relief, however, is predicated upon the allegations, not upon the prayers, of a bill. The prayer is nugatory unless the charges of the bill support a decree upon it. See Pickard v. Clancy, 225 Mass. 89, 95. Here the damage could not be set out specifically in the charging part of the bill. In large part, it did not occur until after the bill was filed and answer had been made. It followed and arose from the course of action complained against. The case was tried with the two cases in which allegations *364of damage were set out, and no specific requests appear seeking limitation of evidence of damage because of the difference in the allegations of the bills. In such circumstances we think the prayer for general relief suffices to permit the recovery. See Winslow v. Nayson, 113 Mass. 411, 421.
It results that the orders must be

Decrees affirmed with costs.